B2100A (Form 2100A) (12/15)

                                         UNITED STATES BANKRUPTCY COURT
                                             District of New Jersey (Trenton)
IN RE:                                                                Case No.: 19-17462
Debtors: Mercedes Torres-Rohwer                                       Loan Number (Last 4):        5679


                                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence and
notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this evidence
and notice.
Select Portfolio Servicing, Inc.                                  Nationstar Mortgage LLC D/B/A Mr. Cooper
                                                                  ATTN: Bankruptcy Dept
Name of Transferee                                                Name of Transferor

PO Box 65250                                                      Court Claim # (if known): 10
Salt Lake City, UT 84165                                          Amount of Claim:          $166,864.98
                                                                  Date Claim Filed:         06/14/2019

Phone: 1-800-258-8602                                             Last Four Digits of Acct #: 2740
Last Four Digits of Acct #: 5679

Name and Address where transferee payments should be sent (if different from above):
Select Portfolio Servicing, Inc.
Attn: Remittance Processing
PO Box 65450
Salt Lake City, UT 84165-0450

Phone:    1-800-258-8602
Last Four Digits of Acct #:   5679



I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.


By:      /s/ John Shelley                                                                 Date:   01/30/2020
         InfoEx, LLC, as authorized filing agent
          (Approved by: Michelle Enoch)


Specific Contact Information:
Michelle Enoch - Bankruptcy Supervisor
Phone: 1-800-258-8602




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.


488193-a4c8943b-aa00-4a74-a396-53186f113fb4
